department of the treasury internal_revenue_service commerce street ms dal dallas tx tax_exempt_and_government_entities_division date uil release number release date legend org name of organization address - address of org org address dear employer_identification_number contact person id number telephone number this letter is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code - by a determination_letter dated march 19xx we recognized your exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 we examined your activities in 20xx and 20xx and proposed revocation of your sec_501 exempt status you submitted a request for relief to limit the retroactive effect of the proposed revocation pursuant to sec_7805 of the nm ree by issuance of a technical_advice_memorandum the commissioner of tege has exercised sec_7805 discretionary authority to limit the retroactive effect of this revocation the tege commissioner granted relief from corporate income taxes for taxable years 20xx and 20xx and concluded that january 20xx would be the effective date of revocation of your sec_501 filing_status you are not operated primarily for the purpose of bringing about civic betterments and social improvements moreover you carry on a business with the general_public in a manner similar to organizations which are operated for profit consequently you do not qualify for exemption under a of the code as an organization described in sec_501 the effective date of revocation of your sec_501 status is january 20xx since you are not exempt from federal_income_tax for periods beginning january 20xx you are required to file the requisite income_tax returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter income_tax status and responsibilities please contact irs customer service for businesses pincite- the irs customer service number for people with hearing impairments is if you have any questions about your federal sincerely nanette m downing director exempt_organizations form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx and org forward legend org name of organization ein identifying number date xx state name of state issue does org ein continue to qualify as an organization described in sec_501 of the internal_revenue_code facts org inc was incorporated in state on april 19xx org inc amended its articles of incorporation in 19xx 19xx 19xx and 19xx the amended articles of incorporation filed in 19xx which were in effect at the time that the irs issued org inc ’s determination_letter in 19xx provided at article three that the principal purposes of org inc are as follows to provide prepaid vision services to individuals residing and working in the state and to have and to exercise all power necessary and convenient to effect the purpose for which the corporation is organized and to exercise all powers prescribed by law org inc ’s current amended articles of incorporation dated june 19xx provide at article three that the principal purposes of org inc are a follows in addition to all statutory purposes granted nonprofit_corporations the purposes of this corporation are to provide prepaid vision services to individuals residing and working in the state and to have and to exercise all power necessary and convenient to effect the purpose for which the corporation is organized and to exercise all powers prescribed by law more specifically to educate the public to advantages of broad availability of vision care on a free choice bases for the patient to provide programs by which the public may obtain quality vision care within their means on a free choice basis to arrange vision testing of occupational and other groups and to cover the costs of vision services by establishing funds from periodic_payments by subscribers or beneficiaries from which said payments may be made to practitioners providing such services the articles of incorporation of org inc provide at article thirteen that form 886-a crev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx and org forward upon dissolution of this corporation after making adequate provision for debts and obligations the balance remaining shall be distributed to a charitable educational research scientific or health institution organization or association to be expended in the advancement of optometry accordingly the primary purposes of org inc ie to provide prepaid vision services to individuals residing and working in the state and its articulation of those purposes in its organizing documents have not materially changed since it obtained recognition of qualification under sec_501 org inc ’s form_1024 application_for recognition of exemption provides a description of its specific purposes and activities under part ii question specifically its form_1024 application dated december 19xx states that org inc was formed to enable citizens of the state to obtain prepaid and or group vision care of high quality within their means to assume the costs of such vision care by the establishment of a fund from which these costs can be paid to engage in visual testing of occupational groups and to educate the public concerning benefits available through the optometric profession org inc is a subsidiary of parent in parent was granted exemption pursuant to furthermore org inc ’s form_990 for the 19xx tax_year the earliest form_990 available under the statement of program service accomplishments at page part iii states provide prepaid vision care internal_revenue_code sec_501 to comply with requirements of the various state departments of insurance subsidiaries needed to be organized as a non-profit corporation under the laws of the state where vsp performed its activities they offered insurance coverage for vision care under group plans contracted with a network of eye care providers and shared in benefits of related eye wear laboratories in the same manner as their parent and their related corporations the parent and its subsidiaries contract with employers insurance_companies health_maintenance_organization and political subdivisions subscribers to arrange for the provision of vision care services and supplies to the subscribers’ employees or members the services and supplies are provided by the independent vision care professionals with whom parent contracts letter revoking the tax-exempt status for parent effective as of january 20xx underlying and justifying the revocation of parent exempt status letter_ruling was issued to parent in response to a request for technical_advice providing in relevant part following an examination conducted in 19xx the irs issued a final adverse determination department of the treasury - internal_revenue_service form 886-a crev page -2- form_886 a name of taxpayer explanation of items department of the treasury - interna revenue service schedule no or exhibit year period ended 20xx and org forward l had _affiliated organizations located in states other that a state which were engaged in substantially the same activities as parent collectively these organizations are referred to as l affiliates in general each l affiliate was organized as a non-profit corporation under the laws of the state where it performed its activities in addition as of december 19xx parent owned all of the stock of a for-profit corporation that was engaged in the business and all of the stock of several other for-profit corporations that were engaged ir activities parent’s social welfare activities during the examination years whether considered in relation to parent’s total revenues total expenses accumulated surplus or total enrollment are minor incidental and insignificant see people’s educational camp society inc v commissioner supra therefore based on any measure it cannot be said that parent is primarily engaged in promoting the common good and general welfare of the people of the community within the meaning of sec_1_501_c_4_-1 of the regulations further a nonprofit corporation whose activities benefit primarily its enrollees rather than the general_public does not promote the common good and general welfare of the people of the community within the meaning of sec_1_501_c_4_-1 of the regulations finally sec_1_501_c_4_-1 of the regulation states that an organization is not operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit parent has not established that its activities including arranging for the provision of services for medicare and medicaid beneficiaries are significantly distinguishable for the same activities carried on by for-profit service organizations in conclusion based on all the facts and circumstances parent has not established that it is operated primarily for the purpose of bringing about civic betterments and social improvements within the meaning of sec_1 c - a i of the regulations parent’s operations benefit almost exclusively its enrollees its social welfare activities in relation to its total activities are minor incidental and insignificant finally parent has not established that its activities are significantly distinguishable from the same activities carried on by a business operated for profit as required in sec_1_501_c_4_-1 thus parent is not primarily engaged in promoting the common good and general welfare of the people of the community as a result it is not operated exclusively of the promotion of social welfare within the meaning of sec_1_501_c_4_-1 form 886-a rev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx and org forward consequently parent does not continue to qualify for exemption under a of the code as an organization described in sec_501 for tax years beginning january 20xx parent filed form 1120pc’s with the irs to report its net profit from operations and paid federal_income_tax on its earning parent filed claims for the parent brought a refund of these income taxes the claim for 20xx was denied by the irs suit_for_refund for the 20xx tax_year in the united_states district_court for the eastern district of state on the grounds that it was a tax-exempt_organization pursuant to sec_501 on december 20xx the district_court held that parent was not a tax-exempt_organization within the meaning of sec_501 the court stated that parent is operating primarily for the benefit of its subscribers rather than for the purpose of benefiting the community as a whole and parent carries on business with the public in a manner similar to organizations which are operated for profit therefore the district_court held and concluded parent is not operated exclusively for the promotion of social welfare as provided for in c parent appealed the district_court decision to the united_states court_of_appeals for the ninth circuit on january 20xx the ninth circuit affirmed the decision of the district_court parent petitioned for a writ of certiorari to the supreme court of the united_states on august 20xx on january 20xx the writ of certiorari was denied during all the years in operation which includes the examination years fye 20xx to fye 20xx the parent and its subsidiaries which include org operated in substantially the same manner and under common_control all claims for benefit and payments to suppliers and contractors are processed through parent all accounting matters including payroll are processed through parent parent and its subsidiaries have the same manner and mode of operation they have similar categories with different mixes of subscriber and enrollees as well as subsidized and discounted care and similar fee structure org inc ’s number of subscribers at various size levels measured by the number of members or enrollees individual plan members and levels of subsidized and discounted care for the years fye 20xx fye 20xx are as follows org inc of clients _20xx members claim dollar_figure of clients _20xx members claim dollar_figure or less members members members 101-big_number members greater than big_number members medicaid schips medicare sight for students form 886-a rrev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx and org forward american red cross individual plan total certain parent subsidiaries began offering individual vision care plans under pilot programs in 20xx 20xx and 20xx org inc did not offer policies to individuals in 20xx and 20xx however individuals residing in the state serviced by this subsidiary could purchase coverage through another subsidiary affiliate an affiliate incorporated in state which is not under examination issued a group policy dated january 20xx to the association a state corporation with a membership structure any individual in any state may join the association for a membership fee of dollar_figure members received access to consumer goods discounts services and information that may not otherwise be available to them including health travel and business services individuals residing in any state other than florida who wish coverage for vision care may pay the dollar_figure membership fee to join the association and obtain vision care coverage under the association policy by paying premiums the individual may access this information and purchase coverage through the parent org inc’s address is the same as parent address the structuring of the board_of directors is similar to other subsidiaries with three individuals serving as members on all of the boards the org inc has additional board members org inc has been filing form_990 until fye 20xx beginning in fye 20xx all subsidiaries which include org inc filed on a consolidated basis with parent and did not file separate forms law and government’s position internal_revenue_code sec_501 provides exemption from income_tax for organizations that are not organized for profit but operate exclusively for the promotion of social welfare and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes sec_1 c -1 a of the regulations provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting the common good and general welfare of the people of the community these regulations also state that an organization is embraced within this provision if it is operated primarily for the purpose of bringing about civic betterments and social improvements in revrul_55_311 1955_1_cb_72 the members of a local association of employees consisted solely of the employees of a particular corporation the association operated a bus for the convenience of its members the association’s income was derived from bus fares used to form 886-a rev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service ‘schedule no or exhibit year period ended 20xx and org forward pay for the operation of the bus since the bus operated primarily for the benefit of the association’s member the revenue_ruling concluded that the association did not qualify for exemption under sec_501 of the code in revrul_73_349 c b an organization was formed to purchase groceries for its membership at the lowest possible prices it received orders from its members consolidated them and purchased the food in quantity each member paid for the cost of his food and each member was assessed an equal monthly service charge for the monthly operating cost membership was open to all individuals in a particular community this revenue_ruling stated that the organization was a private cooperative enterprise for the economic benefit or convenience of its members citing commissioner v lake forest inc this ruling stated that the organization operated primarily for the private benefit of members any benefits to the community were not sufficient to meet the requirement of the regulations that the organization operate primarily for the common good and general welfare of the people of the community accordingly it did not qualify for exemption under sec_501 of the code in vision service plan v united_states a f t r 2d e d cal vsp parent requested a ruling by means of a motion for summary_judgment that it is a social_welfare_organization under sec_501 the motion for summary_judgment took place in the context of a suit for a refund of its income_tax payment the government asked for summary_judgment in the refund_suit on the grounds that vsp does not qualify for exemption under sec_501 the district_court found that vsp provides eyecare health coverage and related benefits to its members enrollees through participating employers subscribers vsp was required under summary_judgment practice to demonstrate to the court’s satisfaction that its operation were primarily for the promotion of social welfare and further that it was not organized for profit while vsp maintained that it provided charity care to many non-enrollees the district_court found that the number of these services was relatively small and did not establish vsp as primarily engaged in promoting social welfare regarding the promotion of social welfare the district_court concluded that vsp did not establish that they were primarily engaged in promoting social welfare holding charity in sum these and community programs and not demonstrate that vsp is primarily engaged in the promotion of social welfare while vsp does contribute to the betterment of society like the organization in lake forest it a publicly spirited but privately-devoted endeavor lake forest f 2d pincite vsp’s work incidentally redounds to society but this is not the social welfare of the tax statute services do is form 886-arev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx and forward put directly the court must conclude that vsp’s services are most beneficial to private paying members the subscribers and the enrollees like the members of the plumbers cooperative in contracting plumbers members of vsp enjoy the benefit of vsp’s services precisely to the extent that members use and pay for the services contracting plumbers f 2d pincite serving the interests of these private subscribers is clearly a non-exempt purpose this non-exempt purpose destroys vsp’s exemption status regardless of the number or importance of truly exempt purposes regarding if vsp was organized as a non-profit and operates like one the district_court concluded that vsp carries on business with the public in a manner similar to organizations which are operated for profit holding this issue however is not whether plaintiff is a nonprofit corporation for corporation law purposes but whether it is one for federal tax purposes to qualify for the promotion of social it operates exclusively for an exemption under c an organization must establish that welfare according to the treasury regulations an organization is not operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit c f_r sec_1_501_c_4_-1 moreover a corporation that devotes much of its revenue to improving its ability to compete commercially through accumulation of large surpluses and expansion of its income producing facilities 331_f2d_923 aftr 2d 2d cir to exemption under c entitled section not is vsp engages in cost-cutting measures common to for-profit businesses second vsp strives to remain competitive in ways that do not appear to be consistent with the operations of a non-profit the ninth circuit_court of appeals affirmed the district court’s opinion concluding that vsp is not operated exclusively for the promotion of social welfare because it is not primarily engaged in promoting the common good and general welfare of the community see c f_r sec_1_501_c_4_-1g an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community while vsp offers some public benefits they are not enough for form 886-acrev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx and forward us to conclude that vsp is primarily engaged in promoting the common good and general welfare of the community the government contends that org inc is not operating for the promotion of social welfare and is operated more like a business for profit ie the same reasons supplied by the district court’s holding with regard to parent parent and its subsidiaries including org inc operate in substantially the same manner the subsidiaries including org inc operate under the control and direction of parent they engage in the same activities same fee structure and the same manner of operations the mix of subscriber information with regard to org inc is not materially different from the mix of subscriber information with regard to parent parent and the subsidiary have not significantly changed its manner of operation between 19xx and 20xx for the fye december 20xx the subsidiaries have filed their 1120’s on a consolidated basis with parent the subsidiaries should have begun to file form 1120’s effective for years beginning 20xx letter_ruling concluded that the parent was not primarily engaged in promoting the common good and general welfare of the people of the community within the meaning of sec_1_501_c_4_-1 we have concluded that the affiliates were engaged in substantially the same activities as those of the parent and therefore conclude that the affiliates were not primarily engaged in promoting the common good and general welfare of the people of the community within the meaning of sec_1_501_c_4_-1 of the regulations furthermore the operations benefit almost exclusively its enrollees and its activities are not distinguishable from the same activities carried on by a business operated for profit in vision service plan v united_states which was also upheld by the appellate court the district_court appropriately concluded that parent is not primarily engaged in the promotion of social welfare the logical inference is that the ruling with respect to parent applies to its integrated subsidiaries like org inc with equal force their services are most beneficial to the paying members subscriber and enrollees in addition its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit business with the public conclusion revocation of the org inc tax-exempt status is warranted effective the same date as the parent 20xx the f4549 reflects adjustments to tax for the years open by statute_of_limitations fye december 20xx to december 20xx form 886-a crev department of the treasury - internal_revenue_service page -8-
